                                         Case 2:18-bk-20151-ER           Doc 1632 Filed 02/26/19 Entered 02/26/19 18:37:11                Desc
                                                                           Main Document    Page 1 of 13


                                           1    SAMUEL R. MAIZEL (Bar No. 189301)
                                                samuel.maizel@dentons.com
                                           2    JOHN A. MOE, II (Bar No. 66893)
                                                john.moe@dentons.com
                                           3    TANIA M. MOYRON (Bar No. 235736)
                                                tania.moyron@dentons.com
                                           4    DENTONS US LLP
                                                601 South Figueroa Street
                                           5    Suite 2500
                                                Los Angeles, California 90017-5704
                                           6    Telephone:    (213) 623-9300
                                                Facsimile:    (213) 623-9924
                                           7
                                                Attorneys the Chapter 11 Debtors and
                                           8    Debtors In Possession
                                           9                                UNITED STATES BANKRUPTCY COURT
                                          10                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12    In re                                                 Lead Case No. 2:18-bk-20151-ER
            (213) 623-9300




                                                VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly Administered with:
                                          13                                                          Case No. 2:18-bk-20162-ER
                                                INC., et al.,
                                                                                                      Case No. 2:18-bk-20163-ER
                                          14              Debtors and Debtors In Possession.          Case No. 2:18-bk-20164-ER
                                                                                                      Case No. 2:18-bk-20165-ER
                                          15                                                          Case No. 2:18-bk-20167-ER
                                                ☐Affects All Debtors                                  Case No. 2:18-bk-20168-ER
                                          16                                                          Case No. 2:18-bk-20169-ER
                                                ☒ Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20171-ER
                                          17    ☒ Affects O’Connor Hospital                           Case No. 2:18-bk-20172-ER
                                                ☒ Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20173-ER
                                          18    ☐ Affects St. Francis Medical Center                  Case No. 2:18-bk-20175-ER
                                                ☐ Affects St. Vincent Medical Center                  Case No. 2:18-bk-20176-ER
                                          19    ☐ Affects Seton Medical Center                        Case No. 2:18-bk-20178-ER
                                                ☐ Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20179-ER
                                          20                                                          Case No. 2:18-bk-20180-ER
                                                ☐ Affects Saint Louise Regional Hospital Foundation
                                                                                                      Case No. 2:18-bk-20181-ER
                                                ☐ Affects St. Francis Medical Center of Lynwood
                                          21      Foundation                                          Chapter 11 Cases
                                                ☐ Affects St. Vincent Foundation
                                          22                                                          Judge: Hon. Ernest M. Robles
                                                ☐ Affects St. Vincent Dialysis Center, Inc.
                                                ☐ Affects Seton Medical Center Foundation             STIPULATION AND SETTLEMENT AGREEMENT
                                          23    ☐ Affects Verity Business Services                    RESOLVING OBJECTION FILED BY THE CALIFORNIA
                                                ☐ Affects Verity Medical Foundation                   DEPARTMENT OF HEALTH CARE SERVICES RE
                                          24    ☐ Affects Verity Holdings, LLC                        DEBTORS’ MOTION FOR THE ENTRY OF (I) AN
                                                ☐ Affects DePaul Ventures, LLC                        ORDER (1) APPROVING FORM OF ASSET PURCHASE
                                          25    ☐ Affects DePaul Ventures - San Jose Dialysis, LLC    AGREEMENT FOR STALKING HORSE BIDDER AND
                                                                                                      FOR PROSPECTIVE OVERBIDDERS TO USE
                                          26              Debtors and Debtors In Possession.
                                                                                                      [RELATES TO DOCKET NOS. 365, 906]

                                          27

                                          28



                                               565212.1
                                         Case 2:18-bk-20151-ER          Doc 1632 Filed 02/26/19 Entered 02/26/19 18:37:11              Desc
                                                                          Main Document    Page 2 of 13


                                           1                    STIPULATION AND SETTLEMENT AGREEMENT
                                           2              This Stipulation and Settlement Agreement (the “Agreement”) is entered into by and
                                           3   among Verity Health System of California, Inc. (“Verity”), O’Connor Hospital (“O’Connor”) and
                                           4   Saint Louise Regional Hospital (“Saint Louise,” and collectively with O’Connor, the “Hospital
                                           5   Debtors,” and both collectively with Verity, the “Debtors”), and the California Department of
                                           6   Health Care Services (the “Department,” and collectively with the Debtors, the “Parties”).
                                           7
                                                                                           RECITALS
                                           8              Whereas, O’Connor owns and operates that certain general acute care hospital known as
                                           9   O’Connor Hospital and Saint Louise owns and operates that certain general acute care hospital
                                          10   known as Saint Louise Regional Hospital (collectively, the “Hospitals”). The Debtors have
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   struggled financially for several years. Moreover, for many years the Debtors have laboriously
         DENTONS US LLP




                                          12
            (213) 623-9300




                                               sought either a merger or sale of their assets which would allow them to preserve their operations
                                          13   for their patients and the local community, and pay their creditors. After careful deliberation, the
                                          14   Debtors’ Boards of Directors concluded that a sale of the Hospitals as going concerns is the path
                                          15   most likely to ensure that the Hospitals remain open for the communities while recognizing the
                                          16   Debtors’ obligations to creditors, including the Department.
                                          17              Whereas, Medicaid is a cooperative federal-state program that authorizes the United
                                          18   States Government to provide funds to participating states to administer medical assistance to
                                          19   individuals whose income and resources are insufficient to meet the costs of necessary medical
                                          20   services. The program operates by authorizing the federal Centers for Medicare and Medicaid
                                          21   Services (“CMS”) to pay a percentage of the costs a state incurs for patient care. As a condition
                                          22   of receiving federal funds, the state complies with certain federal requirements. California
                                          23   participates in Medicaid through the California Medical Assistance Program (“Medi-Cal”), and
                                          24   has designated the Department as the agency responsible for its administration.
                                          25              Whereas, the Hospitals have Medi-Cal provider agreements (“Provider Agreements”) with
                                          26   the Department which enable them to receive Medi-Cal payments for services provided to Medi-
                                          27   Cal beneficiaries. The O’Connor Hospital Provider Agreement is assigned number ZZR 00153H
                                          28
                                                                                                 -2-

                                               565212.1
                                         Case 2:18-bk-20151-ER          Doc 1632 Filed 02/26/19 Entered 02/26/19 18:37:11                Desc
                                                                          Main Document    Page 3 of 13


                                           1   (with O’Connor Hospital having additional Medi-Cal provider numbers HSC 00153H and LTC

                                           2   55235G); the Saint Louise Regional Hospital Provider Agreement is assigned number HSP

                                           3   30688H (with Saint Louise having an additional Medi-Cal provider number LTC 55428H).

                                           4              Whereas, on August 31, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

                                           5   for relief, thereby commencing their bankruptcy cases (the “Bankruptcy Cases”), jointly

                                           6   administered under Bankruptcy Case No. 2:18-bk-20151-ER, under chapter 11 of title 11 of the

                                           7   United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

                                           8   Central District of California, Los Angeles Division (the “Bankruptcy Court”).

                                           9              Whereas, the Debtors had commenced a process to sell substantially all of the assets of the

                                          10   Hospitals pursuant to section 363 of the Bankruptcy Code (the “Sale”) to the County of Santa
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   Clara, a political subdivision of the State of California (the “County”). The assets to be sold to
         DENTONS US LLP




                                          12   the County do not include accounts receivable. Thus, even after the Sale closes, the Debtors
            (213) 623-9300




                                          13   desire to continue to receive Medi-Cal fee-for-service payments and managed care payments

                                          14   based on services provided by the Hospitals on or prior to the date the Hospitals are transferred to

                                          15   the County (the “Closing Date”), and any Hospital Quality Assurance Fee Program (“HQAF”)

                                          16   related payments for periods on or prior to the Closing Date, pursuant to article 5.230 of chapter 7

                                          17   of part 3 of division 9 of the Welfare and Insitutions Code. The County has expressed a desire

                                          18   that the Debtors transfer the Provider Agreements to the County as part of the Sale process.

                                          19              Whereas, by the Debtors' own calculations, they currently have no outstanding financial

                                          20   obligations to the Department for overpayments related to the Provider Agreements or for the
                                          21   HQAF program in connection with the Hospitals (collectively, any outstanding financial

                                          22   obligations to the Department for overpayments related to the Provider Agreements or for the

                                          23   HQAF program in connection with the Hospitals are referred to as the “Medi-Cal Claim”).

                                          24   However, the Debtors will pay approximately $16 million in HQAF obligations (an amount

                                          25   subject to change based upon the actual closing date) upon closing of the sale of the Hospitals to

                                          26   the County through a wired payment of that amount to the Department to obtain the benefits of
                                          27   the HQAF Program in connection with the Hospitals for dates of service on or prior to the

                                          28
                                                                                                 -3-

                                               565212.1
                                         Case 2:18-bk-20151-ER          Doc 1632 Filed 02/26/19 Entered 02/26/19 18:37:11                  Desc
                                                                          Main Document    Page 4 of 13


                                           1   Closing Date and as required for the ongoing right of the Debtor Hospitals to receive Fee For

                                           2   Service and Medi-Cal Managed Care HQAF Payments for dates of service on or prior to the

                                           3   Closing Date, even if such payments are made after the actual date of the Sale of the Hospitals to

                                           4   the County.

                                           5              Whereas, the Department has asserted that the Provider Agreements must be treated as an

                                           6   executory contract and can only be assumed by the Debtors and assigned to the County with joint

                                           7   and several successor liablitity.

                                           8              Whereas, California Code of Regulations, title 22, section 51000.52 provides that if the

                                           9   County takes the Provider Agreements it may also be liable for unpaid obligations owed by the

                                          10   Hospital Debtors to the Department, but the County is unwilling to proceed with the Sale if the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   transfer includes successor liability.
         DENTONS US LLP




                                          12              Whereas, California Code of Regulations, title 22, section 51000.50, subdivision (a)(6),
            (213) 623-9300




                                          13   provides that transferees of the Provider Agreements must make provisions to pay all “debts due

                                          14   and owing, including overpayments and penalty assessments, to any . . . state . . . government

                                          15   entity that relates to . . . Medi-Cal, or any other federal and state health care program . . . [unless

                                          16   the] debt has been excused by legal proceedings.” (emphasis added).

                                          17              Whereas, pursuant to title 42, Code of Federal Regulations, part 438.6(c)(1)(iii), the

                                          18   Centers for Medicare and Medicaid Services (“CMS”) has authorized the Department to require

                                          19   each applicable Medi-Cal managed care plan to make Hospital directed payments to network

                                          20   providers that provide eligible hospital services for the periods covering July 1, 2017, through
                                          21   June 30, 2019. Pursuant to that approval, based on an analysis of actual network utilization, the

                                          22   Department will determine a uniform dollar add-on increment for purposes of the Hospital

                                          23   directed payments to be made to network private hospitals for eligible services rendered during

                                          24   the approval period. Once the Department has determined the uniform dollar add-on increment, it

                                          25   “will direct [Medi-Cal managed care plans] to make enhanced payments for contracted services

                                          26   utilized within the class of private hospitals.”
                                          27              Whereas, consistent with CMS’ approval of the private hospital directed payment program

                                          28
                                                                                                  -4-

                                               565212.1
                                         Case 2:18-bk-20151-ER          Doc 1632 Filed 02/26/19 Entered 02/26/19 18:37:11               Desc
                                                                          Main Document    Page 5 of 13


                                           1   and of Hospital pass-through payments pursuant to title 42, Code of Federal Regulations, part

                                           2   438.6(d), the Department has agreed that the applicable Medi-Cal managed care plans serving

                                           3   Santa Clara County (including Santa Clara Family Health Plan and Anthem Blue Cross,

                                           4   collectively, the “Plans”) should make the applicable Medi-Cal managed care supplemental

                                           5   payments associated with dates of service on or prior to the Closing Date to the Hospital Debtors,

                                           6   for which Hospital Debtors are eligible based on their status as the respective private hospital

                                           7   operators of the Hospitals for dates of service on or prior to the Closing Date.

                                           8              Whereas, the Debtors and the County expect the Sale of the Hospitals to close on or about

                                           9   February 28, 2019 (with the actual date the Sale of the Hospitals closes referred to herein as the

                                          10   “Effective Date”).
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11              NOW, THEREFORE, pursuant to the agreements reached in connection therewith, and
         DENTONS US LLP




                                          12   in consideration of the mutual covenants, agreements and promises set forth herein, and for other
            (213) 623-9300




                                          13   good and valuable considerations, the receipt and sufficiency of which are hereby acknowledged,

                                          14   the Parties, intending to be legally bound as provided for herein, hereby agree as follows.

                                          15   1.         The Agreement
                                          16              1.1    The Debtors agree that they will (a) transfer the Provider Agreements to the

                                          17   County pursuant to section 365 of the Bankruptcy Code; (b) escrow $600,000.00 (the “Escrow

                                          18   Amount”) for 18 months following Bankruptcy Court approval of this settlement as a fund

                                          19   against which the Department may recover any monies owed by the Hospital Debtors or the

                                          20   Hospitals to the Department for any and all obligations arising from or under the Medi-Cal
                                          21   Provider Agreements, including but not limited to the Medi-Cal overpayments to the Hospital

                                          22   Debtors for periods during which the Hospital Debtors own and operate the Hospitals; (c) pay

                                          23   approximately $16 million in HQAF obligations (an amount subject to change based upon the

                                          24   actual closing date) upon closing of the sale of the Hospitals to the County (within three business

                                          25   days after closing) through a wired payment of that amount to the Department; and (d) pay to the

                                          26   Department at closing a total of $126,408.35 as additional debts by the Hospitals to the
                                          27   Department ($63,630.75 by Saint Louise and $178,112.12 by O’Connor)

                                          28
                                                                                                 -5-

                                               565212.1
                                         Case 2:18-bk-20151-ER        Doc 1632 Filed 02/26/19 Entered 02/26/19 18:37:11                   Desc
                                                                        Main Document    Page 6 of 13


                                           1              1.2   The Department agrees that the foregoing escrow of the Escrow Amount, in

                                           2   addition to the Hospital Debtors’ payments of HQAF Fees for Phase V of the HQAF Program on

                                           3   or shortly after the Effective Date (within three business days after closing), shall constitute a

                                           4   “cure” under section 365 of the Bankruptcy Code, and any otherwise applicable law, statute or

                                           5   regulation, of all outstanding financial defaults arising under or in connection with the Provider

                                           6   Agreements and the services provided and requests for payment made thereunder and that the

                                           7   County shall succeed to the quality history associated with the relevant Provider Agreement

                                           8   assigned and shall be treated, for purposes of survey and certification issues, as if it is the relevant

                                           9   owner and no change of ownership occurred. For the avoidance of doubt, once the Provider

                                          10   Agreements are assigned to the County, the Department is authorized to adjust all payments to the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   County to account for the liabilities and any overpayments and underpayments relating to services
         DENTONS US LLP




                                          12   after the Effective Date. Notwithstanding the foregoing, under no circumstances shall the
            (213) 623-9300




                                          13   Department adjust, offset, or recoup any payments owing to the County after the Provider

                                          14   Agreements are assumed by the Hospital Debtors and assigned to the County for any obligations

                                          15   related to periods on or before the Effective Date, including those related to services provided by

                                          16   the Hospital Debtors on or prior to the date of the assignment of the Provider Agreements to the

                                          17   County. The Department further agrees that the County shall not be required to execute DHCS

                                          18   Form 6217 (Rev. 5.17) - the Successor Liability With Joint And Several Liability Agreement in

                                          19   conjunction with the completion of the Sale and to effectuate the assignment of the Provider

                                          20   Agreements to the County.
                                          21              1.3   The Parties agree that Hospital Debtors shall continue to be eligible to submit

                                          22   claims and receive Medi-Cal reimbursement for all authorized services occurring on or before the

                                          23   Effective Date even if such claims are submitted and payments received following the Effective

                                          24   Date, subject to a cap of $4.7 million in total Medi-Cal reimbursement. The Debtors reserve the

                                          25   right to pursue all such reimbursement and to appeal any claim denial without such actions being

                                          26   limited by or affecting the terms of this Agreement.
                                          27

                                          28
                                                                                                 -6-

                                               565212.1
                                         Case 2:18-bk-20151-ER        Doc 1632 Filed 02/26/19 Entered 02/26/19 18:37:11                Desc
                                                                        Main Document    Page 7 of 13


                                           1              1.4   All Fee For Service payments made under the HQAF Program will be paid to the

                                           2   Hospital Debtors at a designated account when due, without regard to the status of the O’Connor

                                           3   or Saint Louise license at the time of the payment.

                                           4              1.5   The Department expects the applicable Medi-Cal managed care plans serving

                                           5   Santa Clara County, including, without limitation, the Plans, to make applicable Medi-Cal

                                           6   managed care supplemental payments, including Hospital directed payments and Hospital pass-

                                           7   through payments, to the Hospital Debtors for dates of service from January 1, 2017 to the

                                           8   Effective Date, even if such payments are made after the Effective Date.

                                           9              1.6   The Department further agrees that the payments to be made pursuant to section

                                          10   1.1 above are in full satisfaction of any claims arising under or related to the Medi-Cal Program
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   against the Hospitals and the Hospital Debtors, including, without limitation, the Medi-Cal Claim.
         DENTONS US LLP




                                          12              1.7   During the Bankruptcy Cases, and on and prior to the Effective Date, the
            (213) 623-9300




                                          13   Department agrees to continue to pay the Hospitals for Medi-Cal services in accordance with

                                          14   federally approved State plan methodologies and in the ordinary course, and the Hospital Debtors

                                          15   agree to continue to provide care to Med-Cal beneficiaries in accordance with the Provider

                                          16   Agreements, applicable law, and regulations.

                                          17              1.8   All avoidance actions and other causes of action arising under Chapter 5 of the

                                          18   Bankruptcy Code, including, but not limited to, claims or causes of action pursuant to sections

                                          19   547 and 548 of the Bankruptcy Code, that could be asserted by the Hospital Debtors are waived

                                          20   by the Debtors, their bankruptcy estates, any and all successors, chapter 7 trustees, and any post-
                                          21   confirmation creditor litigation trust.

                                          22              1.9   The Department shall continue to recoup (against amounts due to the Hospital

                                          23   Debtors and not against amounts due to the County) any remaining prepetition amounts,

                                          24   including but not limited to the HQAF Fees, owed to the Department by the Debtors arising from

                                          25   or related to the Provider Agreements or other arrangements entered into prior to the Petition

                                          26   Date.
                                          27

                                          28
                                                                                                -7-

                                               565212.1
                                         Case 2:18-bk-20151-ER          Doc 1632 Filed 02/26/19 Entered 02/26/19 18:37:11               Desc
                                                                          Main Document    Page 8 of 13


                                           1              1.10   Notwithstanding Section 1.7 above, if the Debtors or the Department are allegedly

                                           2   in breach of this Agreement, the respective party shall have the right to terminate this Agreement

                                           3   upon written notice to the alleged breaching party stating the breach and the alleged breaching

                                           4   party shall have the right to cure the alleged breach.

                                           5              1.11   The Bankruptcy Court has jurisdiction over any dispute arising from or relating to

                                           6   this Agreement..

                                           7              1.12   Pursuant to this Agreement, the Department hereby withdraws any and all of its

                                           8   objections to the Sale and hereby acknowledges that it has no objections to the assignment of the

                                           9   Provider Agreements to the County.

                                          10              1.13   Nothing contained in this Agreement is intended or shall be deemed to release,
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   waive or otherwise impair any claims of the Department or its successors or assigns, against: (1)
         DENTONS US LLP




                                          12   any insurance carrier of the Debtors; and (2) any person or entity released by any of the Parties to
            (213) 623-9300




                                          13   the extent they are acting in any capacity other than in connection to their business dealings with

                                          14   the Debtors. In addition, and for avoidance of doubt, nothing in this Agreement releases any

                                          15   person or entity not identified or described in this Agreement as being a person or entity receiving

                                          16   a release.

                                          17   2.         Definitions
                                          18              2.1    “Hospital Quality Assurance Fee” or “HQAF” program shall mean the program

                                          19   established by article 5.230 of chapter 7 of part 3 of division 9 of the Welfare and Institutions

                                          20   Code.
                                          21              2.2    "Medi-Cal managed care supplemental payments" shall mean the payments made

                                          22   by Medi-Cal managed care plans pursuant to their contracts with the Department and in

                                          23   accordance with Welfare and Institutions Code section 14169.57.

                                          24              2.3    "Hospital directed payments" means the Medi-Cal managed care supplemental

                                          25   payments approved by CMS pursuant to title 42, Code of Federal Regulations, part section

                                          26   438.6(c).
                                          27

                                          28
                                                                                                 -8-

                                               565212.1
                                         Case 2:18-bk-20151-ER        Doc 1632 Filed 02/26/19 Entered 02/26/19 18:37:11                 Desc
                                                                        Main Document    Page 9 of 13


                                           1              2.4   “Hospital pass-through payments” means the Medi-Cal managed care

                                           2   supplemental payments authorized pursuant to Code of Federal Regulations, title 42, section

                                           3   438.6(d).

                                           4   3.         Miscellaneous Provisions
                                           5              3.1   The Parties executing this Agreement do so without admitting any fault or liability

                                           6   whatsoever. No term or condition of this Agreement is intended to be or shall be deemed or

                                           7   construed as an expression of fault or liability.

                                           8              3.2   This Agreement contains the entirety of the agreement reached among the Parties

                                           9   pertaining to the subject matter set forth herein. This Agreement supersedes all prior and

                                          10   contemporaneous oral and written agreements and discussions between or among the Parties
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   except as set forth herein. This Agreement, or any provision hereof, may not be waived, amended
         DENTONS US LLP




                                          12   or revoked, or the ongoing obligations of any Party terminated, except by a further writing signed
            (213) 623-9300




                                          13   by all such Parties and the County.

                                          14              3.3   This Agreement is the product of negotiation by and among the Parties, executed

                                          15   voluntarily and without duress or undue influence on the part of or on behalf of any Party hereto.

                                          16   Each of the Parties acknowledges that it has had the opportunity to be represented by its own

                                          17   independent counsel in connection with this Agreement and the transactions contemplated by or

                                          18   referred to in this Agreement. Hence, in any construction to be made of this thereof, the same

                                          19   shall not be construed against any Party.

                                          20              3.4   This Agreement may be executed in any number of counterparts, a complete set of
                                          21   which shall constitute a duly executed original, and fax or electronic signatures shall be treated as

                                          22   originals for all purposes irrespective of any jurisdiction’s best evidence rule.

                                          23              3.5   The failure or delay on the part of any Party to enforce or exercise at any time any

                                          24   of the provisions, rights or remedies in this Agreement shall in no way be construed to be a

                                          25   waiver thereof, nor in any way to affect the validity of this Agreement or any part hereof, or the

                                          26   right of such Party to thereafter enforce each and every such provision, right or remedy. No
                                          27

                                          28
                                                                                                   -9-

                                               565212.1
                                         Case 2:18-bk-20151-ER         Doc 1632 Filed 02/26/19 Entered 02/26/19 18:37:11                Desc
                                                                        Main Document    Page 10 of 13


                                           1   waiver of any breach of this Agreement shall be held to be a waiver of any other or subsequent

                                           2   breach.

                                           3              3.6    Each Party shall pay its own attorneys’ fees, costs and expenses in connection with

                                           4   the preparation, negotiation and execution of this Agreement. However, in the event of any beach

                                           5   or default of any of the terms and provisions of this Agreement or any disputes regarding

                                           6   interpretation or enforcement of this Agreement, the prevailing Party shall be entitled to recover

                                           7   its reasonable attorneys’ fees and costs, in addition to any other award.

                                           8              3.7    The Parties acknowledge and agree that the County is an intended third party

                                           9   beneficiary to Sections 1.2, 1.6, 1.9, 1.11, 1.13 and 3.2 of this Agreement (the “County-Related

                                          10   Sections”). In the event this Agreement is terminated for any reason, the County-Related
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   Sections and the terms of this Section 3.7 shall nevertheless survive the termination of this
         DENTONS US LLP




                                          12   Agreement for all purposes with respect to the County’s rights under this Agreement.
            (213) 623-9300




                                          13              3.8    This Agreement shall be construed, performed, and enforced in accordance with,

                                          14   and governed by, the laws of the State of California (without giving effect to the principles of

                                          15   conflicts of laws thereof), except to the extent that the laws of such State are superseded by the

                                          16   Bankruptcy Code or other applicable federal law.

                                          17              3.9    Subject to obtaining approval from the Bankruptcy Court as set forth in Section

                                          18   3.11, each Party hereto hereby represents and warrants to the other Parties that the undersigned

                                          19   representative of such Party has authority to execute this Agreement and to bind such Party to the

                                          20   terms hereof.
                                          21              3.10   Each of the Parties hereto acknowledges that no other Party, nor any agent nor any

                                          22   attorney of any other Party has made any promise, representation or warranty whatsoever, express

                                          23   or implied, not contained herein or therein concerning the subject matter hereof to induce said

                                          24   Party to execute or authorize the execution of this Agreement, and each of the Parties hereto

                                          25   further acknowledges that said Party has not executed or authorized the execution of this

                                          26   Agreement in reliance upon any such promise, representation or warranty not contained herein or
                                          27   therein.

                                          28
                                                                                                - 10 -

                                               565212.1
Case 2:18-bk-20151-ER   Doc 1632 Filed 02/26/19 Entered 02/26/19 18:37:11   Desc
                         Main Document    Page 11 of 13
Case 2:18-bk-20151-ER   Doc 1632 Filed 02/26/19 Entered 02/26/19 18:37:11    Desc
                         Main Document    Page 12 of 13




                                            SIGNATURE PAGE TO BE SUBMITTED
Case 2:18-bk-20151-ER   Doc 1632 Filed 02/26/19 Entered 02/26/19 18:37:11   Desc
                         Main Document    Page 13 of 13
